DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-19, 21, 22, 24-27, 29, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brauer et al. (US 2007/0049719; cited in Applicant’s IDS).
Regarding Claims 16, 17, 21, 22, 24, 26, and 27, Brauer teaches a multi-step process for production of melt-processable polyurethanes (Abstract).  Steps (A) and (B) involve mixing and reacting, respectively, a linear polyol (a) with a weight average molecular weight (Mw) of 500 to 5,000 and (b) an organic diisocyanate to form a hydroxyl-terminated prepolymer (p. 1, [0015]-[0016]).  
The ratio of isocyanate-reactive (i.e. hydroxyl) groups to isocyanate groups is 1.1:1 to 5.0:1 (p. 1, [0015]).  This overlapping range is sufficient to anticipate the claimed range of 1.3:1 to 10:1.
Steps (C) and (D) involve mixing and reacting the prepolymer with one or more chain extenders (c) and additional organic diisocyanate (b) to obtain a polyurethane (p. 2, [0017]-[0018]).  
Brauer’s Example 2 illustrates one embodiment of this process.  A polyester polyol (PES, described by Brauer as poly(butanediol adipate)) with a molecular weight of 2,250 is combined with a diisocyanate (diphenylmethane-4,4’-diisocyanate; MDI) at an OH:NCO ratio of 1.50:1 and reacted to form a prepolymer (p. 4, [0044], Table I; p. 3, Raw Materials Used).  The prepolymer is then combined with a chain extender (butanediol) and additional MDI and reacted to yield a polyurethane (p. 4, [0045]; Table 1).
The process described in Brauer’s Example 2 and more broadly in the remainder of Brauer’s disclosure anticipates Claims 16, 17, 21, 22, and 24.  The resulting polyurethane product anticipates Claims 26 and 27.
Regarding Claim 18, Brauer teaches the use of linear hydroxyl-terminated polyols (p. 1, [0014]).  This is indicative of polyols having a functionality of 2.0.
Regarding Claims 19 and 29, Brauer’s polyurethane is described as a thermoplastic (p. 2, [0018]).
Regarding Claim 25, Brauer’s examples illustrate a reaction comparable to the claimed step (i) conducted at 60°C (p. 4, [0044]).  
Regarding Claim 30, the polyurethane may be processed into articles such as films by injection molding (p. 3, [0042]).  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brauer.
Regarding Claims 23 and 28, Brauer remains as applied to Claims 16 and 26 above.  Brauer does not expressly teach using an aliphatic isocyanate in a step comparable to the claimed (i) in combination with an aromatic isocyanate in a step comparable to the claimed (ii), nor does Brauer expressly teach a polyurethane which would result from such a process.
Brauer does disclose both aliphatic and aromatic diisocyanates as being suitable for use in the process described above (p. 2, [0020]).  It would have been obvious to one of ordinary skill in the art at the time of filing to select an aliphatic diisocyanate for use in Brauer’s steps (A) and (B) (comparable to the claimed step (i)) and an aromatic diisocyanate in steps (C) and (D) (comparable to the claimed step (ii)), as both types of diisocyanate are described as being suitable for use in the process.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.
In the alternative, the claimed polyisocyanates (I1) and (I2) are defined using the transitional phrase “comprising”.  Therefore, the claimed polyisocyanate (I1) may also include aromatic polyisocyanate, and (I2) may also include aliphatic isocyanate.  It would have been obvious to one of ordinary skill in the art at the time of filing to select a combination of aromatic and aliphatic diisocyanates for use in Brauer’s process, as the two are disclosed in parallel as equally suitable alternatives.  In addition, Brauer expressly suggests using mixtures of diisocyanates (p. 2, [0020]).  It is prima facie obvious to combine equivalent materials when the equivalence is recognized by the prior art.  See MPEP 2144.06.  Employing a combination of aliphatic and aromatic diisocyanates throughout the process will result in a step comparable to the claimed (i) which comprises an aliphatic diisocyanate and a step comparable to the claimed (ii) which comprises an aromatic diisocyanate.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brauer as applied to Claim 16 above, further in view of Qin et al. (US 2005/0233153).
Regarding Claim 20, Brauer remains as applied to Claim 16 above.  Brauer teaches polyurethanes formed from prepolymers based on polyester polyols having a molecular weight of 500-5,000 (p. 1, [0015]-[0016]) used to produce articles including films (p. 3, [0042]).  Brauer does not teach a suitable prepolymer molecular weight.
In the same field of endeavor, Qin teaches a composition comprising a thermoplastic polyurethane which is used to form films (Abstract; p. 6, [0066]).  The polyurethane is formed from an isocyanate and a high molecular weight polyol (p. 3, [0032]).  The composition is obtained from a prepolymer obtained by reacting a polyester polyol with a diisocyanate.  The prepolymer has a molecular weight of about 1,000-6,000 (p. 4, [0045]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Brauer in view of Qin to form prepolymers having a molecular weight of about 1,000-6,000.  Qin demonstrates this to be a suitable range when forming thermoplastic polyurethane compositions from similar diisocyanates and polyester polyols having similar molecular weights to those used by Brauer. Modification in this way reads on Claim 20.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT S JONES JR/Primary Examiner, Art Unit 1762